      Case 2:18-cr-00217-RSM Document 554 Filed 08/24/20 Page 1 of 1



 1                                               THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
                                                         No. CR 18-00217-RSM
       UNITED STATES OF AMERICA,
 7
                                          Plaintiff,
 8
                                                         ORDER GRANTING DEFENDANTS’
       v.
 9                                                       MOTION FOR EXTENSION OF TIME
       BRAD WOOLARD,                                     TO FILE REPLY
10     ANTHONY PELAYO,
       TIMOTHY MANTIE,
11     JEROME ISHAM,
       JOSE LUGO,
12                                       Defendants.

13
             DEFENDANTS          BRAD      WOOLARD,         ANTHONY         PELAYO,       TIMOTHY
14
     MANTIE, JEROME ISHAM, AND JOSE LUGO, by and through their undersigned
15
     attorneys, respectfully request an extension of time to file reply briefs for all pretrial motions
16   initially due on July 30, 2020. Defendants ask for a three-week extension making reply briefs
     due on September 10, 2020.
17
             IT IS HEREBY ORDERED that the motion is GRANTED. Defendants’ reply briefs,
18
     if any, shall be filed no later than September 10, 2020.
19           DATED this 24th day of August, 2020.

20

21
                                     RICARDO S. MARTINEZ
                                     CHIEF UNITED STATES DISTRICT JUDGE
22

23

24
